DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The Information Disclosure Statement filed on September 30, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 8, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyakhovitskiy et al. (Pub. No. US 2014/0379988).

Claim 8:
Lyakhovitskiy et al. disclose a system for managing a buffer device in a storage system, comprising: 
one or more processors [fig. 1 – processor(s) 106];  
a memory coupled to at least one processor of the one or more processors [fig. 1 – computer readable media (104)];  
computer program instructions stored in the memory which, when executed by the at least one processor, cause the system to execute a method of managing a storage system, the method comprising: 
providing a plurality of queues in a buffer device, each queue of the plurality of queues including a respective set of pages [fig 1. – queues 130, 132, 134];  
assigning respective priorities to the plurality of queues, the priorities represented as respective numbers and based at least in part on access frequencies of storage devices associated with respective queues of the plurality of queues [fig. 1; pars. 0019, 0030 – queue depths 148, 150, 152. The queue depths are set based on writes to the disks, and as such, are based on the access frequencies of the disks. (“Fifth, each particular hard drive may be provided with a queue in which data to be written to the particular hard drive is placed. The queue may act as a pipeline for data for the particular hard drive. By using queues to queue up data to be written to each hard drive, the amount of time each hard drive is idle may be reduced.” … “A first queue depth 148 may be used to count a depth of the first queue 130, a second queue depth 150 may be used to count a depth of the second queue 132, and an Nth queue depth 152 may be used to count a depth of the Nth queue 134.”)]; and 
flushing pages from the buffer device to a set of storage devices in multiple rounds, including, for a first round, (i) modifying the priorities of the plurality of queues according to an update rule [par. 0030 – “Each time the destaging threads 110 place a row in a queue, the destaging threads 110 may increment a corresponding queue depth counter.”], (ii) comparing the modified priorities with a predetermined level [par. 0030 – The queue depths are compared to a threshold. (“The destaging threads 110 may repeatedly select a row from the sets of candidate rows 120, place the selected row in a queue (e.g., to be written to one or more drives), and increment the corresponding queue depth counters until each of the queue depth counters 148, 150, or 152 have reached (e.g., saturated) or exceeded (e.g., oversaturated) a predetermined threshold.”)], and (iii) selectively flushing one or more pages from queues whose modified priorities equal or cross the predetermined level [pars. 0031-0034 – Data is destaged from the buffers to the main storage. (“The destaging threads 110 may write the rows from the queues 130, 132, or 134 to one or more of the main storage 122.”)]. 
 
Claim 11 (as applied to claim 8 above):
Lyakhovitskiy et al. disclose, 
wherein modifying the priorities according to the update rule includes incrementing or decrementing the priorities [pars. 0030, 0033 – The queue depth counter is incremented and decremented. (“The destaging threads 110 may repeatedly select a row from the sets of candidate rows 120, place the selected row in a queue (e.g., to be written to one or more drives), and increment the corresponding queue depth counters until each of the queue depth counters 148, 150, or 152 have reached (e.g., saturated) or exceeded (e.g., oversaturated) a predetermined threshold.” … “After the destaging threads 110 receive confirmation that the row has been written, the corresponding queue depth counter may be decremented after the row has been written to all the drives to which the row is to be written.”)]. 
 
Claim 12 (as applied to claim 8 above):Lyakhovitskiy et al. disclose, 
wherein the plurality of queues includes a first queue and a second queue, the first queue configured to flush to a first storage device of a RAID (Redundant Array of Independent Disks) and the second queue configured to flush to a second storage device of the RAID [fig. 1; pars. 0014, 0031 – “The virtual storage devices may also provide some form of data redundancy, such that, if a particular storage device fails, the data stored on the failed storage device can be recovered” … “In some cases, such as when data is striped, mirrored, or when parity is used, a row may be added to more than queue. For example, if the first row 136 is to be written to both the first drive 124 and the second drive 126 because the second drive 126 is a mirror, the first data 136 may be placed in both the first queue 130 and the second queue 132, and both the first queue depth 148 and the second queue depth 150 may be incremented.”]. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyakhovitskiy et al. (Pub. No. US 2014/0379988).

Claim 9 (as applied to claims 8 above):
Lyakhovitskiy et al. disclose all the limitations above but do not specifically disclose:
wherein selectively flushing one or more pages includes (i) flushing a page from a first queue of the plurality of queues in response to the modified priority of the first queue equaling or crossing the predetermined level and (ii) flushing no pages from a second queue of the plurality of queues in response to the modified priority of the second queue not equaling or crossing the predetermined level [The main focus of Lyakhovitskiy et al. appears to be filling all the queues such that a parallel destaging process may occur.  However, as will be discussed below, there appears to be some description of writing to just a single drive when a single queue meets the queue depth.]. 
In the same field of endeavor, Lyakhovitskiy et al. disclose:
wherein selectively flushing one or more pages includes (i) flushing a page from a first queue of the plurality of queues in response to the modified priority of the first queue equaling or crossing the predetermined level and (ii) flushing no pages from a second queue of the plurality of queues in response to the modified priority of the second queue not equaling or crossing the predetermined level [par. 0032 – Data may be destaged from a single queue to a single drive when the queue depth is met. (“The destaging threads 110 may write the rows from the queues 130, 132, or 134 to the one or more of the main storage 122. If more than one of the queues 130, 132, or 134 has a row, then the rows may be written to the corresponding drives 124, 126, or 128 substantially at the same time (e.g., in parallel).”)].


Claim 10 (as applied to claim 9 above):
Lyakhovitskiy et al. disclose the method, further comprising, 
for a second round that follows the first round, (i) modifying the modified priorities of the plurality of queues according to the update rule so as to produce twice-modified priorities [par. 0030 – “Each time the destaging threads 110 place a row in a queue, the destaging threads 110 may increment a corresponding queue depth counter.”], (ii) comparing the twice-modified priorities with the predetermined level [par. 0030 – The queue depths are compared to a threshold. (“The destaging threads 110 may repeatedly select a row from the sets of candidate rows 120, place the selected row in a queue (e.g., to be written to one or more drives), and increment the corresponding queue depth counters until each of the queue depth counters 148, 150, or 152 have reached (e.g., saturated) or exceeded (e.g., oversaturated) a predetermined threshold.”)], and (iii) selectively flushing one or more additional pages from queues whose twice-modified priorities equal of cross the predetermined level [pars. 0031-0034 – Data is destaged from the buffers to the main storage. (“The destaging threads 110 may write the rows from the queues 130, 132, or 134 to one or more of the main storage 122.”)].

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyakhovitskiy et al. (Pub. No. US 2014/0379988) as applied to claim 12 above, respectively, and further in view of Umberger et al. (Pub. No. US 2004/005958).

Claim 13 (as applied to claim 12 above):Lyakhovitskiy et al. disclose all the limitations above but do not specifically disclose the method, further comprising, 
in response to detecting that the first storage device of the RAID has failed but the second storage device of the RAID has not failed, assigning a higher priority to the first queue than to the second queue, thereby preventing data access requests from interfering with rebuilding the first storage device.
In the same field of endeavor, Umberger et al. disclose:
in response to detecting that the first storage device of the RAID has failed but the second storage device of the RAID has not failed, assigning a higher priority to the first queue than to the second queue, thereby preventing data access requests from interfering with rebuilding the first storage device [pars. 0043-0047 – Rebuild requests are given priority over host requests when data is at a high risk of being permanently lost. (“Returning to act 96, if one or more RAID levels are at their critical points, then rebuild I/O requests for those RAID levels are given priority over host I/O requests, referred to as “rebuild priority” for those RAID levels (act 98).”)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lyakhovitskiy et al. to include selectively prioritizing rebuild requests over host requests, as taught by Umberger et al., in order to maintain performance when data is not at a high risk of being permanently lost and protect data when data is at a high risk of being lost.

Response to Arguments
Applicant's arguments filed November 4, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the amended subject matter have been addressed in the revised rejection presented above.

Allowable Subject Matter
Claims 1-7 and 14-21 allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


LARRY T. MACKALL
Primary Examiner
Art Unit 2131



15 January 2022
/LARRY T MACKALL/Primary Examiner, Art Unit 2139